                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


ANTHONY DUANE ROBINSON,

               Plaintiff,

         v.                                         Case No. 20-CV-78

DIANE HUBER, et al.,

               Defendants.


                                      ORDER


         Plaintiff Anthony Duane Robinson filed a complaint in this case under 42

U.S.C. § 1983. (ECF No. 1.) Judge Stadtmueller, to whom the case was assigned,

screened the complaint and allowed Robinson to proceed against several defendants.

(ECF No. 7.) He warned Robinson going forward that “failure to make a timely

submission may result in the dismissal of this action for failure to prosecute.” (Id.

at 6.)

         After the defendants responded to the complaint, Judge Stadtmueller entered

a Scheduling Order in which he instructed Robinson that he must respond to any

motions to dismiss under Civil Local Rule 7 “or he may be deemed to have waived

any argument against dismissal and face dismissal of this matter with prejudice.”

(ECF No. 12 at 1.) Judge Stadtmueller reminded Robinson “that failure to make a

timely submission or otherwise comply with the Court’s orders may result in the




          Case 2:20-cv-00078-WED Filed 12/14/20 Page 1 of 3 Document 29
dismissal of this action for failure to prosecute.” (Id. at 6.) On May 22, 2020, the case

was reassigned to this court on the consent of the parties. (ECF No. 15.)

      On October 1, 2020, the defendants moved for summary judgment. (ECF

No. 18.) Robinson’s response materials were due thirty days later—by November 2,

2020 (following Fed. R. Civ. P. 6(a)(1)(C)). On November 17, 2020, after Robinson

failed to respond, the defendants moved to dismiss this case for his failure to

prosecute. (ECF No. 28.) Robinson has not responded to either motion.

      While this case has been pending, Robinson was proceeding on another case in

this district, 19-CV-812. On October 9, 2020, this court noted that several orders sent

to Robinson had been returned to the court as “Undeliverable—Inmate has been

released.” (Case No. 19-CV-812, ECF No. 51 at 1.) The clerk’s office contacted the

Department of Corrections, which confirmed that Robinson had been released but

was unable to provide a new address for him. (Id.) The court warned Robinson to

update his address within fourteen days or his case would be dismissed. (Id. at 1–2.)

That order, too, came back as undeliverable. (ECF No. 52.) Robinson did not provide

a new address, and the court dismissed his case with prejudice. (Case No. 19-CV-812,

ECF No. 52 (citing Civil L. R. 41(c) (E.D. Wis.)).

      As in 19-CV-812, Robinson was warned on multiple occasions that his failure

to prosecute this case would result in its dismissal. Robinson has not responded to

either of the defendants’ motions or provided a new address at which the court can

reach him. Because Robinson has in all respects abandoned this litigation, and has

shown a pattern of abandoning his cases, the court will dismiss this action with

                                           2



        Case 2:20-cv-00078-WED Filed 12/14/20 Page 2 of 3 Document 29
prejudice. See Civil L. R. 41(c) (E.D. Wis.) (“Whenever it appears to the Court that the

plaintiff is not diligently prosecuting the action . . . the Court may enter an order of

dismissal with or without prejudice.”).

      IT IS THEREFORE ORDERED that this case is DISMISSED with

prejudice based on Robinson’s failure to diligently prosecute it. The clerk’s office is

directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 14th day of December, 2020.



                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           3



        Case 2:20-cv-00078-WED Filed 12/14/20 Page 3 of 3 Document 29
